—Appeal by defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered January 3, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*478Judgment affirmed.
Contrary to defendant’s claim, the People proved his guilt beyond a reasonable doubt. The People presented sufficient evidence to prove that the shotgun in question was loaded and that it was concealable (see, Penal Law § 265.00 [former 3]; § 265.02 [4]; People v Capers, 105 AD2d 842; People v Williams, 90 AD2d 193; People v Cohen, 57 AD2d 790; People v Roberts, 79 Misc 2d 243; People v Davis, 112 Misc 2d 138; People v Cortez, 110 Misc 2d 652; People v Ahern, 104 Misc 2d 13; cf. People v Burke, 104 AD2d 420). Defendant’s claim that the trial court’s instructions to the jury were inadequate and erroneous is unpreserved for appellate review (see, People v Thompson, 107 AD2d 772). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.